United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 15, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-41064
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PAUL K. HOWE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CR-281
                      --------------------

Before JOLLY, WIENER and PICKERING, Circuit Judges

PER CURIAM:*

     Paul K. Howe appeals his conviction for being a felon in

possession of a firearm.    He argues that the Government breached

the plea agreement when it (1) filed a brief informing the

district court that it could depart upward pursuant to U.S.S.G.

§ 4A1.2, (2) produced witnesses as to his alleged criminal

conduct not resulting in a conviction, and (3) examined those




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41064
                                  -2-

witnesses so as to support the presentence report’s

recommendation of an upward departure.

     We hold that the Government’s conduct was not violative of

its promise to recommend that Howe be sentenced at the lowest end

of the applicable guideline range.    The district court was not

bound by that recommendation, see FED. R. CRIM. P. 11(c)(1)(B)

(2002), and in filing a legal brief and in complying with the

court’s order to present sentencing witnesses, the Government

was fulfilling its duty to insure that the sentencing court had

complete and accurate information concerning the defendant to

enable the imposition of an appropriate sentence.     See United

States v. Block, 660 F.2d 1086, 1091 (5th Cir. 1981).

     The Government consistently recommended that Defendant be

sentenced at the lower end of the guildelines.    Consequently, the

Government fulfilled its commitment to Defendant and did not

breach the plea agreement.

     Howe has not borne his burden of establishing a breach of

the plea agreement, and, therefore, his conviction is affirmed.

See United States v. Wilder, 15 F.3d 1292, 1295 (5th Cir. 1994).

     AFFIRMED.